Citation Nr: 0727280	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-03 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a left wrist injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from April 1996 to 
April 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
left wrist injury (also claimed as left carpal tunnel).  

The claim was remanded to the agency of original jurisdiction 
(AOJ) in October 2006 for further development.  

This case is now ready for appellate review.  


FINDING OF FACT

The veteran does not have a disability of a left wrist injury 
caused by VA training.  


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for a left wrist injury 
is not warranted.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

      I.  Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice 
errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant; 2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (2007).

In this case, in a letter of October 2006, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for compensation benefits 
under the provisions of 38 U.S.C.A. § 1151.  The letter 
specified what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to his claim.  The Board 
notes that the appellant received notice as to the disability 
rating and the effective date elements, as required by 
Dingess.  The October 2006 notice corrected the deficient 
prior notice.  The timing of the correct VCAA is presumed 
prejudicial.  The Board finds that such presumption of 
prejudice is rebutted because this error did not affect the 
essential fairness of the adjudication.  Following the 
notice, the veteran was given an opportunity to submit 
additional evidence and the veteran's claim was 
readjudicated.  

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist the 
veteran with the development of his claim.  The record 
includes service medical records and VA treatment records.  
There are no known additional records to obtain.  A hearing 
was offered, and the veteran declined.  As such, the Board 
finds that the record as it stands includes sufficient 
competent evidence to decide this claim.  See 38 C.F.R. 
§ 3.159(c)(4).  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with his 
claim.


II.  Compensation under provisions of 38 U.S.C.A. § 1151

The veteran and his representative contend, in essence, that 
compensation under the provisions of 38 U.S.C.A. § 1151, is 
warranted for a left wrist injury (also claimed as left 
carpal tunnel).  He maintains that he injured his wrist when 
he fell during a period of vocational rehabilitation training 
and that his condition was also due to using the computer and 
other activities related to the vocational rehabilitation 
program.  He specifically states that he fell and injured his 
wrist while attending college under VA vocational 
rehabilitation program.  He claims he was going from one 
class to another at the time of the injury.

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was proximately caused by the provision of training 
and rehabilitation services by the Secretary (including by a 
service provider used by the Secretary for such purpose) as 
part of an approved rehabilitation program under Chapter 31 
of this title.  

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.  

The provisions of 38 C.F.R. § 3.361(b) state that to 
determine whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based to the veteran's condition after such care, 
treatment, examination, services, or program has stopped.  VA 
considers each involved body part or system separately.  

Claims based on additional disability or death due to 
training and rehabilitation services or compensated work 
therapy program must meet the causation requirements of 
paragraph (d)(3) of this section.  

The provisions of 38 C.F.R. § 3.361(d) states that the 
proximate cause of disability or death is the action or event 
that directly caused the disability or death, as 
distinguished from a remote contributing cause.  To establish 
that the provision of training and rehabilitation services or 
a CWT program proximately caused a veteran's additional 
disability or death, it must be shown that the veteran's 
participation in an essential activity or function of the 
training, services, or CWT program provided or authorized by 
VA proximately caused the disability or death.  The veteran 
must have been participating in such training, services, or 
CWT program provided or authorized by VA as part of an 
approved rehabilitation program under 38 U.S.C. chapter 31 or 
as part of a CWT program under 38 U.S.C.§ 1718.  It need not 
be shown that VA approved that specific activity or function, 
as long as the activity or function is generally accepted as 
being a necessary component of the training, services, or CWT 
program that VA provided or authorized.  38 C.F.R. § 
3.361(d)(3).

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for compensation as permitted under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

The veteran was seen by VA in May 2000, complaining of left 
wrist pain.  The diagnostic impression was left wrist trauma.  
In April 2002, he complained of trauma to the left hand after 
falling down a few days earlier.  A mass of the wrist 
developed after this fall. He complained of pain upon 
movement.  The assessment was pain of the left wrist.  

The veteran underwent VA examination in January 2003.  He 
gave a history of falling down stairs and sustaining trauma 
of the left wrist with a sprain.  He developed swelling, 
applied ice, and took over-the-counter drugs.  Several months 
later, he came to the VA Medical Center with a soft tissue 
mass on the dorsum of the left hand.  He had an evaluation 
ending at the time of the examination for surgical removal of 
a ganglion cyst.  He complained of pain with typing a lot on 
the computer for three to four hours, getting up from the bed 
using his left wrist, lifting the computer briefcase, and 
taking out the garbage.  During the prior year, he indicated 
that he had acute and severe pain requiring Pandol for pain 
control on five occasions.  Physical examination revealed 
that there were no functional defects of the left hand nor 
were there any anatomical defects of the fingers.  There was 
a soft tissue mass of the left wrist dorsal areas with 
occasional cramps and numbness.  Muscle strength was normal.  
The diagnosis was ganglion cyst of the left wrist.  The 
examiner stated that ganglion cysts were very common masses 
that grow in the hand and wrist with no specific cause.  He 
indicated that no one knows what triggers the formation of a 
ganglion.  According to the examiner, the etiology and cause 
of the ganglion cyst was unknown.  

To establish benefits under 38 U.S.C.A. § 1151, evidence must 
show that the veteran was participating in training under a 
rehabilitation program of Chapter 31.  In Brown v. Gardner, 
115 S.Ct. 552, 555-56 (1994), the Supreme Court stated that 
the phrase "as the result of" in section 1151 "is naturally 
read simply to impose the requirement of a causal connection 
between the 'injury' or 'aggravation of an injury' and 
'hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation."  In this 
case, there is no medical evidence of record indicating a 
causal connection between the veteran's claimed left wrist 
injury and his vocational rehabilitation.  First, the 
veteran, himself, indicates that he allegedly has a left 
wrist injury sustained when he fell down stairs on his way to 
vocational rehabilitation.  This "alleged injury" was 
coincident with training, but not caused by his training.  
Moreover, the veteran does not allege and the evidence does 
not show that he was participating in an essential activity 
or function of training when he injured his wrist.  

It is also noteworthy to mention that the veteran has no 
findings, treatment, or diagnosis of residuals of an injury 
to the left wrist caused by a fall while in the vocational 
rehabilitation training program.  The January 2003 VA 
examination report diagnosed a clinical left wrist ganglion 
cyst, which the examiner stated the etiology and cause of the 
left wrist ganglion cyst was unknown.  The only medical 
evidence that attributes residuals of a left wrist injury to 
computer use during vocational rehabilitation is the 
veteran's statement.  The veteran's contention regarding the 
cause of his alleged disability is not probative, since as a 
layperson he is not competent to provide medical opinions 
that otherwise require medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As noted above, the 
medical shows that ganglion cysts are very common masses that 
grow in the hand and wrist with no specific cause and that 
the etiology of the ganglion cyst was unknown.  

Since the veteran has provided no probative evidence showing 
that his participation in vocational rehabilitation caused a 
left wrist disability which would warrant compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151, the claim 
is not warranted.  


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a left wrist injury is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


